IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

TAMMY LYNN RHOADS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-1934

JOHN M. RHOADS,

     Respondent.
___________________________/

Opinion filed June 1, 2016.

Petition for Writ of Prohibition -- Original Jurisdiction.

William S. Graessle and Jonathan W. Graessle, Jacksonville, for Petitioner.

No appearance for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

ROWE, KELSEY, and JAY, JJ., CONCUR.